         Case 2:20-cv-01897-MH Document 17 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLANCA ZAMORA,                   :                        CIVIL ACTION
                                 :
    Plaintiff,                   :
                                 :                        NO. 20-1897
      v.                         :
                                 :
COMMISSIONER OF SOCIAL SECURITY, :
                                 :
    Defendant.                   :

                                          ORDER

       AND NOW, this 28th day of January, 2021, upon consideration of Plaintiff’s Request for

Review (Doc. No. 13), Defendant’s Response thereto (Doc. No. 14), and Plaintiff’s Reply (Doc.

No. 15), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED and DISMISSED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.


                                           BY THE COURT:


                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE
